Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1, line 5 recites “an connector”. Consider --“a connector”--.  Appropriate correction is required.


	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al (US 2018/0015607).
5.	Regarding independent claim 1, Weaver et al disclose a connection system for removably attaching a cleaning accessory to a handle, comprising: 
a handle (Fig 1, handle member 3) having a socket (annotated Fig 2 below, socket attachment device 5) defined by a base (Fig 2) and a wall (Fig 2) extending from the circumference of the base, the wall defining an interior chamber (Fig 2, space is positioned within the claw members) with an opening (Fig 2) opposite the base wherein the interior 
a plurality of flexible fingers (Fig 2, claw members 23) extending from the top of the wall; 
a cleaning element (Fig 5, duster attachment member 7) having a base (Fig 5, body member 37)  and a connector (Fig 5, ball member 35) attached to the base, the connector being shaped to be received within the interior chamber of the socket (Fig 1). 

    PNG
    media_image1.png
    598
    644
    media_image1.png
    Greyscale

Annotated Figure 2
6.	Regarding claim 4, Weaver et al disclose the limitations of claim 1, as described above, and further disclose wherein the interior chamber and the connector are substantially hemispherical (Fig 1).  

claim 7, Weaver et al disclose the limitations of claim 1, as described above, and further disclose wherein the interior chamber of the socket and the connector are substantially spherical (Fig 1).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2018/0015607) in view of McDougall (US 5,617,601).
10.	Regarding claim 2, Weaver et al disclose the limitations of claim 1, as described above, and further disclose wherein the flexible fingers define at least one lock slot (Fig 2, slot between two adjacent claws) configured to engage at least one lock element on the connector. 


    PNG
    media_image2.png
    507
    465
    media_image2.png
    Greyscale

Figure 10 of McDougall
11.	Regarding claim 8, Weaver et al, as modified by McDougall, disclose the limitations of claim 2, as described above, and further disclose wherein the interior chamber and the connector are substantially hemispherical (Fig 1).  

12.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2018/0015607), as applied to claim 1, and further in view of Newville (US 5,551,115).
13.	Regarding claim 3, Weaver et al, disclose the limitations of claim 1, as described above, but do not disclose the socket further comprises a central pin sized to be received within a corresponding opening in the connector. However, Newville teaches a central pin (Fig 8, post 50 

    PNG
    media_image3.png
    485
    547
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    478
    526
    media_image4.png
    Greyscale






	

Figure 8 of Newville				Figure 9 of Newville

14.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2018/0015607), as modified by Newville (US 5,551,115), as applied to claim 3 above, and further in view of McDougall (US 5,617,601).
15.	Regarding claim 5, Weaver et al, as modified by Newville, disclose the limitations of claim 3, as described above, and further disclose wherein the flexible fingers define at least one lock slot (Fig 2, slot between two adjacent claws) configured to engage at least one lock element on the connector. 

16.	Regarding claim 6, Weaver et al, as modified by Newville and McDougall, disclose the limitations of claim 5, as described above, and further disclose wherein the interior chamber and the connector are substantially hemispherical (Fig 1). 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723